MEMORANDUM **
Edward L. Turner, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies pursuant to the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s application of substantive law de novo and review for clear error its factual determinations, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003), and we affirm.
The district court properly dismissed the action because Turner did not com*109píete the administrative appeals process in accordance with the administrative procedural rules, and failed to demonstrate that he was excused or obstructed from doing so. See Woodford v. Ngo, 548 U.S. 81, 90-91, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006) (explaining that “proper exhaustion” under § 1997e(a) requires inmates to complete “all steps that the agency holds out” and to follow administrative procedural rules); see also CahCode Regs. tit. 15, § 3084.5(d).
We will not consider arguments or documents presented for the first time on appeal. Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999) (“[A]n appellate court will not consider issues not properly raised before the district court.”); United States v. Elias, 921 F.2d 870, 874 (9th Cir.1990) (explaining that documents not presented to the district court are not part of the record on appeal).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.